WR-85,162-01
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                    Transmitted 6/16/2016 1:30:23 PM
                                                                                      Accepted 6/16/2016 1:41:40 PM
STRITZINGER v WRIGHT                                              IN THE CRIMINAL COURT OF APPEALS ABEL ACOSTA
                                                                                                              CLERK
                                                                           AUSTIN, TEXAS
                                                                             RECEIVED
                                              WR-85,162-01            COURT OF CRIMINAL APPEALS
                                                                               6/16/2016
                                                                         ABEL ACOSTA, CLERK
           NOTICE OF STANDARDS OF WRITS OF ERROR (CORAM VOBIS AND CORAM NOBIS)

Petitioner offers the previous research done by the 10th Circuit, and the State of South Carolina on
issues not on the merits but on form. The Former includes a significant history of the standard, and the
latter discusses a State context.

The issue I need the court to clarify if the Appellate Court’s have to correct their own order if they had
previously performed a DeNovo review. In this case the Chief Judge of Travis County would not accept
Petitions for Writ of Error in the Trial Court under the same cause number. Petitioner notes this is not
consistent with what the State of South Carolina has recently decided.

Petitioner notes however that TRAP29.5 seems to apply a change in Control of the Orders when they
reach the Appellate level. I believe this means that the Third Court has control of 03-10-455-CV, and by
extension all related causes which have anything to do with the facts. In this case, the facts have
expanded into Federal Jurisdiction, and I believe the court therefore needs to discuss whether it should
transfer the Cause to Mr. Stewart’s Jurisdiction in the Fifth Circuit. (See 11-90009, and 13-50730) or to
complete the cause on its own.

Petitioner requested the Supreme Court Clarify its own Mandate issued in Forrest Grove School District
v TA(2009) and whether it applies to Private Schools as well as Public Schools. I believe this would simply
require the court to consolidate my case, and enter a single line in addition to the previous opinion of
the court which was already argued. The Issue is Mr. Stephens is no longer the chief Justice, and I was
told that the Honorable Mr. Scalia who wrote the desenting opinion in Forrest Grove wished to re-argue
our case when it reached the high court. I believe an Motion to Clarify is not an extraordinary event, but
the Clerk of the court did not agree. I asked him to ask the Justices to review my motion on its face and
they did not do so. I also wrote to each Justice personally and did not get a response. The clerk off the
record told me however that he strongly recommended I get an opinion as required under US Code as
they wanted a healthy debate. I do not concur. I believe on a Motion to Clarify which in Texas is an
enforcement Action would require the previous parties to be re-served including previous counsel which
would effectively make sure a debate would in fact occur. It would however require the Supreme Court
on its own Motion to issue its own Summons which is a pretty unique event.

The issue in this cause is that a Texas Associate Judge initially, and then seconded by the 345th District
Court without a Formal Trial and only a hearing (signed a formal Order of Amendment to the original
order entered at Trial which concluded in September of 2009. I believe the period of review from 2009
to March of 2010 was never tried including all the work that Judge Hathcock completed. The Third Court
of Appeals did not concur, which I believe is a reversible error. Although Mr. Richardson entitled his
draft order “Addendum to Final Order” it was in fact a new proceeding altogether, as Judge Yelenosky
ordered the Trial Closed on 9/4/2009. (See Page 12 of Supplemental Hearing). Judge Hathcock’s order
was not included by the court’s own ruling. The 345th District Court sought to change this in January of
20th of 2011 which was in error. (See Exhibit A). There were no trials on these issues. I also advise the
court that since this time, I have shown that HMS testimony was coerced and I believe that Judge Davis
or Judge Yelenosky who are not criminal court judges signed a surveillance order against my home
which is illegal under Texas Code. After receiving such an Order Petitioner believes the Mr. Richardson
installed video camera systems in the interior and exterior of the property including all the activities of
HMS are on tape in his possession. Petitioner is seeking a specific discovery order against Mr. Richardson
for the same and for the opportunity to copy all of the original transcripts in his possession for at least
three Trials with Judge Dietz which are partially on the record, but which the court reporter for the 250th
DC said she did not maintain the record in her possession. (This impacts the 2005, 2006, and 2007 Final
Orders) where Mr. Richardson maintains the only record. I do have some of the exhibits which were
admitted which are in Travis County’s property rooms and are off-site. The Reporter’s record is in fact in
only one place.

Signed This Day,

John S. Stritzinger /S

2187 Kaylee
The Villages, FL 32162
803.728.9238